
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 371
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Ms. Wilson of Florida
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of a
		  Hear My Cry Day in schools across the United
		  States.
	
	
		Whereas excellence in education is dependent on safe,
			 secure, and peaceful school settings;
		Whereas the safety, well-being, and learning environments
			 of students are unnecessarily jeopardized by bullying in schools;
		Whereas public schools and school districts are taking a
			 proactive stance against the growing problem of bullying;
		Whereas given the opportunity, students can band together
			 in a unified effort to rid their campuses of bullying;
		Whereas the mission of public schools is to educate
			 students to become law-abiding citizens and productive members of
			 society;
		Whereas schools and classrooms provide ideal settings for
			 students to be educated about the effects of bullying;
		Whereas STOP DAY, initiated by Dade County Public Schools
			 to raise awareness and combat violence in schools, has proven successful
			 through peer-to-peer education; and
		Whereas the Department of Education is committed to
			 promoting and fostering classrooms in which students are free to reach their
			 full potential: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses support for a Hear My Cry
			 Day in schools across the United States;
			(2)encourages every child, in every school, in
			 every district, in every State in the United States to stop and recite a pledge
			 against bullying that will be administered by President Barack Obama and
			 Secretary of Education Arne Duncan at noon on Hear My Cry Day;
			 and
			(3)encourages that
			 the remainder of the school day be devoted to activities and events that
			 further the goal of eliminating bullying from every United States public
			 school.
			
